Electronically Filed
                                                       Supreme Court
                                                       SCWC-30485
                                                       13-AUG-2014
                                                       01:43 PM



                           SCWC-30485

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I



             CLARENCE O. FURUYA AND LONA LUM FURUYA,
       Petitioners/Plaintiffs-Appellees/Cross-Appellants,

                               vs.

 ASSOCIATION OF APARTMENT OWNERS OF PACIFIC MONARCH, INC.; JAMES
 DOZIER; GRETA WITHERS; ELWIN STEMIG; FOIL CRAVER; KAZUO SAWADA,
       Respondents/Defendants-Appellants/Cross-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (NO. 30485; CIV. NO. 06-1-1057)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Petitioner/Plaintiffs-Appellees/Cross-Appellants
Clarence O. Furuya and Lona Lum Furuya’s Application for Writ of
Certiorari filed on June 27, 2014, is hereby accepted and will be
scheduled for oral argument. The parties will be notified by the
appellate clerk regarding scheduling.
          DATED: Honolulu, Hawai#i, August 13, 2014.

George W. Van Buren, and     /s/ Mark E. Recktenwald
John B. Shimizu
for petitioner               /s/ Paula A. Nakayama
Matt A. Tsukazaki
for respondent               /s/ Sabrina S. McKenna

                             /s/ Richard W. Pollack

                             /s/ Michael D. Wilson